Case 5:17-cr-00603-BLF Document 379 Filed 08/25/21 Page 1of1

AO 245A (Rev. 12/03) Judgment of Acquittal
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA
JUDGMENT OF ACQUITTAL

CASE NUMBER: 17-cr-00603-BLF-3
WEI-YUNG HSU

The Defendant was found not guilty. IT IS ORDERED that the Defendant is acquitted, discharged,

and any bond exonerated.

 

war

Signature of Judge’

Beth Labson Freeman, United States District Judge
Name and Title of Judge

 

August 25, 2021
Date

 
